Case: 19-60345      Document: 00515325358         Page: 1    Date Filed: 02/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 19-60345
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     February 28, 2020
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

DIJON JAMESE SEALES, also known as DJ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CR-49-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Dijon Jamese Seales appeals the 285-month sentence imposed following
his guilty plea conviction for possession with intent to distribute
methamphetamine and possession of a firearm in furtherance of a drug
trafficking crime.       He raises arguments related to the district court’s
calculation of his guidelines range. The Government moves to dismiss the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60345    Document: 00515325358     Page: 2   Date Filed: 02/28/2020


                                 No. 19-60345

appeal or, alternatively, for summary affirmance based on the appeal waiver
in Seales’s plea agreement.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). The record reflects that
Seales’s appeal waiver was knowing and voluntary.         See United States v.
McKinney, 406 F.3d 744, 746 (5th Cir. 2005). In addition, the language of the
appeal waiver applies to Seales’s appellate arguments. See United States v.
Jacobs, 635 F.3d 778, 781 (5th Cir. 2011).
      Counsel for Seales is cautioned that pursuing an appeal contrary to a
valid waiver and without responding to the Government’s invocation of the
waiver is a needless waste of judicial resources that could result in sanctions.
See United States v. Gaitan, 171 F.3d 222, 223-24 (5th Cir. 1999).
      Accordingly, the Government’s motion to dismiss the appeal is
GRANTED, and its alternative motion for summary affirmance is DENIED.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                       2